Citation Nr: 0834209	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  02-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative joint disease, left knee.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, right wrist.

3.  Entitlement to an increased (compensable) initial 
evaluation for arthritis, right wrist.

4.  Entitlement to an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to April 
1996, when he retired with more than 29 years of active 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for degenerative arthritis, left knee and right 
wrist, and assigned a noncompensable evaluation for each 
disability, and which increased the evaluation of carpal 
tunnel syndrome, left wrist, from noncompensable to 10 
percent disabling, and denied an evaluation in excess of 
10 percent for carpal tunnel syndrome, right wrist.  

During the pendency of this claim, a May 2006 rating decision 
increased the evaluation for arthritis, left knee, to 10 
percent, but the claim for a higher initial evaluation 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease, left knee, 
results in pain and lack of full extension, requires use of a 
brace, and has been treated with injections into the knee, 
but there is no objective evidence of locking or instability, 
and there are no symptomatic residuals of removal of torn 
cartilage.

2.  The veteran's carpal tunnel syndrome, right wrist, is 
productive of pain, numbness, and weakness of grip, but is 
not manifested by limitation of motion of the right hand or 
wrist, loss of sensation, or other symptoms of partial 
paralysis, so it more nearly approximates mild incomplete 
paralysis of the median nerve.  

3.  Although a diagnosis of arthritis, right wrist, has been 
assigned, the radiologic examinations conducted since the 
veteran submitted the claim are devoid of findings of 
arthritis, right wrist.

4.  The veteran's carpal tunnel syndrome, left wrist, is 
productive of pain, numbness, and weakness of grip, and is 
not manifested by limitation of motion of the left hand or 
wrist, loss of sensation, or other symptoms of partial 
paralysis, so it more nearly approximates mild incomplete 
paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 are not met, but the 
criteria for a separate, compensable, 10 percent evaluation 
for limitation of extension under Diagnostic Code 5261 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5261 (2007).

2.  The criteria for an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, right wrist, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8515 
(2007).

3.  The criteria for an increased (compensable) initial 
evaluation for arthritis, right wrist, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2007).


4.  The criteria for an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, left wrist, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considering the merits of the veteran's claims, the 
Board will address VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA),.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claims for an increased (compensable) initial 
evaluation for arthritis, right wrist and for an initial 
evaluation in excess of 10 percent for arthritis, left knee, 
arises from his disagreement following the original grant of 
service connection for each of those disabilities in 2002.  
Courts have held that once service connection is granted, the 
claim is substantiated.  No additional notice is required 
where a claim has not only been substantiated but has also 
been granted; any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to these two claims.    

As to the veteran's two October 2001 claims for increased 
evaluations, the veteran has received numerous communications 
notifying him of the criteria and evidence required to 
substantiate claims for increased ratings.  In January 2005, 
the veteran sent in a two-page letter outlining the types of 
records he had submitted and identified and what he had done 
to verify that VA had requested or received the identified 
records.  This January 2005 letter demonstrates that the 
veteran had personal knowledge of the criteria and evidence 
required to substantiate the claims.

In March 2006 and in June 2006, the RO issued notices which 
addressed how VA determines the degree of disability and the 
effective date of a disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board further notes that, for an increased-compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In August 2006, the veteran submitted detailed contentions 
which demonstrate that he was aware of the types of evidence 
which might assist him to substantiate the claims, understood 
the types of criteria that applied to the evaluations 
assigned, and understood that evidence of the effects of the 
disabilities on his employment and daily life were relevant.  
The notice letters sent to the veteran were not sent to the 
veteran prior to the initial rating decision denying 
increased evaluations for the disabilities at issue.  Thus, 
the notice does not meet the requirements of Vazquez-Flores 
or is not sufficient as to timing, creating a presumption of 
prejudice.  

Nonetheless, such presumption has been overcome, since the 
veteran submitted correspondence which demonstrate that the 
veteran was, in fact, aware of the types of evidence which 
would assist him to substantiate his claims, and had a full 
and fair opportunity to submit such evidence.  Moreover, the 
veteran then testified at a personal hearing conducted in 
March 2007.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  The evidence and correspondence 
of record establishes that the veteran had a full and fair 
opportunity to substantiate the claims on appeal, and finds 
that any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Duty to assist

VA treatment records are associated with the claims files.  
Private treatment records identified by the veteran have been 
obtained.  The veteran was afforded VA examinations during 
the pendency of the claims.  The veteran has also provided 
personal testimony at a hearing conducted in March 2007.

The veteran has not indicated that any other relevant 
evidence is available, nor has his representative so 
indicated.  The veteran has not indicated that he applied for 
benefits from the Social Security Administration (SSA), nor 
does the record suggest in any way that such records might be 
available.  It does not appear that there are any other 
relevant records which might be available.  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



Claims for increased initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for each disability addressed in 
this section requires consideration of staged ratings.

1.  Claim for initial evaluation in excess of 10 percent, 
arthritis, right wrist

By a March 2002 rating decision, the veteran was granted 
service connection for arthritis of the right wrist.  
Apparently, this grant of service connection is based on a 
September 1999 private radiologic examination which was 
interpreted as showing that the veteran has moderate 
arthritic changes at the radioscaphoid joint.  The RO 
assigned a noncompensable evaluation.   

All radiologic examinations of the right hand conducted since 
the veteran submitted his claim in October 2001 have 
described the veteran's right wrist and hand as normal or 
"unremarkable."  March 2002 private radiologic examination of 
the right wrist was interpreted as showing that the right 
hand (in three views) was unremarkable.  December 2004 
private radiologic examination of the hands was again 
interpreted as "unremarkable."  Most recently, VA 
radiologic examination conducted in May 2007 was interpreted 
as showing that there were no acute fractures or other 
significant osseous abnormalities.  The examiner concluded 
that there was no evidence of degenerative arthrosis of the 
right wrist found on examination.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003, the criteria for evaluating degenerative arthritis, 
state that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, no radiologic examination 
conducted since the veteran submitted the October 2001 claim 
confirms the diagnosis of degenerative arthritis.  A 
compensable evaluation under DC 5003 is not warranted.  

Limitation of wrist motion is rated under DC 5215, which 
provides for a 10 percent rating for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with forearm.  38 C.F.R. § 
4.71a, DC 5215.  However, since the veteran does not manifest 
dorsiflexion to less than 15 degrees or palmar flexion 
limited to the line of the forearm, a compensable evaluation 
for each of these limitations cannot be assigned. 

DC 5003 further states that, where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion, to be combined, not added, under DC 
5003.  In this case, the veteran does not manifest a 
compensable limitation of motion of the wrist, so the 10 
percent evaluation assigned under DC 5003 is the maximum 
schedular evaluation for his arthritis of the right wrist.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The Board notes, however, that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 
Vet. App. 225 (1993).  In this case, as the veteran has not 
identified any symptoms of arthritis of the right wrist other 
than pain, the Board is unable to find any separate 
disability which may be separately evaluated.  The veteran 
does contend that he has numbness, weakness, tingling and 
pain in the right hand.  However, that symptom of disability 
is already attributed to the veteran's carpal tunnel syndrome 
and evaluated under DC 8515.  The same symptoms cannot be 
evaluated again under a different diagnostic code.  38 C.F.R. 
§ 4.14.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  
 
2.  Claim for increased initial evaluation, degenerative 
joint disease, left knee

Facts

As part of his October 2001 claim for degenerative joint 
disease, left knee, the veteran provided private operative 
reports and clinical records which disclose that he underwent 
left knee arthroscopy with partial medial meniscectomy in 
March 2000 and arthroscopy of the left knee, with resection 
of a torn medial meniscus in September 2001.  An October 2001 
private clinical record stated that the veteran's left knee 
remained somewhat symptomatic following September 2001 
partial medial meniscectomy.  Treatment notes thereafter 
reflect that those symptoms resolved.  A January 2005 note 
reflects that the veteran has no remaining torn cartilage, 
noting that the pain quality is different than it was when he 
had a torn cartilage.

In March 2002, the veteran's range of motion was from -8 
degrees of extension to 108 degrees of flexion.  A private 
medical statement dated in March 2002 discloses that the 
veteran had no frank locking or giving away of the left knee.  
An April 2003 medical statement provides an opinion that the 
veteran will likely in the future require a total knee 
arthroplasty.  In June 2003, the provider noted that the 
veteran's left knee brace seemed to be compensating fairly 
well.  The provider noted that the veteran may eventually 
require a UniSpacer or hemiarthroplasty.

On VA examination conducted in April 2004, the veteran 
reported that he used orthotic inserts and a left knee brace 
at all times, was unable to walk more than a few yards, and 
was able to stand for no more than 30 minutes.  The veteran's 
gait was antalgic.  Range of motion was from 0 degrees to 140 
degrees.  There were severe degenerative changes on 
radiologic examination.

A January 2005 private medical statement reflects that the 
veteran's range of motion was from -5 degrees of extension to 
flexion of about 100 degrees with discomfort noted medially 
and laterally.  Lachman's testing was negative.  The 
physician injected the veteran's left knee with Synvisc.  

The reports of VA examinations conducted in April 2006 and 
May 2007 reveal an antalgic gait and an abnormal shoe wear 
pattern.  Although the veteran reported that the knee would 
lock several times a week, there was no instability on 
objective examination.  In May 2007, the veteran's range of 
motion was from 5 degrees of extension to 116 degrees of 
flexion, with pain beginning at 110 degrees.

At his March 2007 personal hearing the veteran testified that 
he was afraid that if he moved wrong, he could require a knee 
replacement very soon.  He testified that he had pain on 
climbing any type of incline, on stairs, or even stepping on 
uneven ground.  The veteran testified that he had not had 
problems with left knee instability, locking, or giving way, 
but the knee was beginning to become unstable and lock.

Applicable regulations

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
state that degenerative arthritis established by radiologic 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, also found at 
38 C.F.R. § 4.71a, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; when extension is limited to 10 
degrees, a 10 percent rating may be assigned.

Where a veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of Sections 4.40, 4.45, and 
4.59.  See VAOPGCPREC 09-98.

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-08 (1995).  In other words, 
when a rating for limitation of motion is assigned, a higher 
rating or separate rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40.


Analysis

The veteran's service-connected left knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, the diagnostic code used to evaluate arthritis.  A 10 
percent evaluation, the evaluation assigned in this case, is 
the maximum schedular evaluation available where one major 
joint is involved.  An evaluation in excess of 10 percent 
cannot be assigned under DC 5003.

The Board must, therefore, determine whether the veteran is 
entitled to a higher evaluation under any other diagnostic 
code or whether he is entitled to a separate, compensable 
evaluation for symptoms of disability not encompassed within 
DC 5003.  In this case, DC 5257, which is used to evaluate 
instability, is not applicable, even though the veteran 
described subjective complaints of locking and instability or 
giving away, because each provider who examiner the veteran 
found that there was no objective evidence of ligamentous 
instability.  

Similarly, DC 5258 and DC 5259 are not applicable, because 
there is no current evidence that there is any dislocated 
cartilage or that the veteran has symptomatic residuals of 
the two prior meniscectomies.  Rather, a 2005 private 
treatment note provides a medical diagnosis that no 
dislocated cartilage remains in the veteran's knee, and that 
his current problems are due to lack of cartilage.

Although some examiners have indicated that the veteran has 
normal extension and flexion, or have not indicated the 
veteran's current range of motion of the left knee, the 
examiners who have provided specific assessment of the 
veteran's range of extension have indicated that the veteran 
lacks from 5 to 8 degrees of full extension (extension to 0 
degrees).  Limitation of extension of 5 degrees is 
noncompensable, but limitation of extension to 10 degrees 
warrants a 10 percent evaluation.  The Board notes that some 
examiners have not described the veteran's range of 
extension, and the Board finds that the examination reports 
which appear to reflect that the veteran has full extension 
to 0 degrees are not credible.  Resolving reasonable doubt in 
the veteran's favor, the evidence warrants a finding that the 
veteran's limitation of range of extension approximates 10 
degrees.  A separate, compensable, 10 percent evaluation for 
limitation of range of extension under DC 5261 is granted.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under DC 5261, since it is clear that 
the veteran's limitation of range of extension does not 
approximate 15 degrees, as would be required for the next 
higher evaluation.  The preponderance of the evidence is 
against a finding that the veteran's limitation of flexion 
meets or approximates 60 degrees, as would be required for a 
10 percent evaluation under DC 5260.  As the evidence is not 
in equipoise to warrant a higher evaluation under DC 5261, or 
in equipoise to warrant application of any other diagnostic 
code, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable evaluation.  A separate, compensable, 10 percent 
evaluation under DC 5261, in addition to the initial 10 
percent evaluation under DC 5003, but no additional or higher 
evaluation, is granted.  
 

Claims for evaluation in excess of 10 percent, right and left 
carpal tunnel syndrome

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Historically, the veteran's service medical records disclose 
that he was treated for carpal tunnel syndrome of the left 
wrist and of the right wrist in service.  Service connection 
for carpal tunnel syndrome of each wrist was granted by a 
July 1996 rating decision.  The grants of service connection 
were effective the day following the veteran's service 
discharge.  The RO assigned a noncompensable evaluation for 
left (nondominant) wrist disability and a 10 percent 
evaluation for right (dominant) wrist disability, under DC 
8515.  In October 2001, the veteran sought increased 
evaluations for his bilateral carpal tunnel disabilities.  
The veteran stated that his disabilities had increased in 
severity, that arthritis had developed, and that pain was 
constant.

Applicable regulations

Under DC 8515, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; flexion of the 
wrist weakened; pain with trophic disturbances warrants a 70 
percent evaluation.  38 C.F.R. § 4.124a, DC 8515.

The Board also notes the provisions of DC 8514 for paralysis 
of the musculospiral nerve (radial nerve), and DC 8516 for 
paralysis of the ulnar nerve.  Under DC 8514, incomplete 
paralysis of the radial nerve is evaluated as 20 percent 
disabling if found to be mild, 30 percent for the major limb 
if found to be moderate, and 50 percent for the major limb if 
the condition is found to be severe.  Complete paralysis with 
be evaluated as 70 percent for the major limb for drop of the 
hand and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger, or where the patient cannot extend the hand 
at the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  
38 C.F.R. § 4.124a, DC 8514.

Under DC 8516, mild incomplete paralysis warrants a 10 
percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, and severe incomplete paralysis 
warrants a 40 percent rating for the major extremity.  A 
maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, DC 8516.

Facts

December 2001 VA examination of the veteran's left wrist 
disclosed a very slight loss of range of motion of each 
wrist.  For example, the examiner noted that wrist palmar 
flexion was 79 degrees in the right hand and 76 degrees in 
the left hand, and that normal range of palmar flexion was to 
80 degrees.  The provider opined that the veteran's loss of 
function of the left wrist was due to pain, and stated that 
no scar was visible.  The veteran complained of pain, 
weakness, stiffness, instability, giving away, and lack of 
endurance in each wrist bilaterally.  There was a slight 
tremor in each hand, both left and right.  The examiner 
stated that there was no objective evidence of any symptom 
other than the tremor.  

A March 2002 private medical statement indicates that the 
veteran had loss of grip strength in the right hand, without 
parasthesia or hypoesthesia.  There were no sensory deficits.  
In March 2002, private outpatient treatment records disclose 
that the veteran had full range of motion of the fingers and 
of the hands.  

Private clinical records dated in February 2004 and October 
2004 reflect that the veteran continued to complain of 
numbness and tingling in his arms, hands, and fingers.  By a 
statement received in April 2004, the veteran said that he 
now had constant numbness in both hands.  

On VA examination conducted in April 2004, the veteran 
reported numbness, tingling, and pain in the hands, with the 
pain causing him to awaken at night.  He reported total 
numbness in the left hand since the carpal tunnel release 
surgery.  Private treatment records dated in December 2004 
disclose that Tinel's sign was negative bilaterally.  No 
subjective hypesthesias or paresthesias were detected.  

On VA examination conducted in April 2006, the veteran 
reported numbness, awakening at night with tingling and pain, 
and weakness of the hands.  Range of ulnar deviation was from 
zero degrees to 45 degrees in both wrists, radial deviation 
was to 20 degrees in both wrists, and extension was to 70 
degrees.  The examiner concluded that the primary effect of 
the veteran's bilateral carpal tunnel syndrome on his 
activities of daily living and occupational activities was 
pain.  May 2006 nerve conduction examination disclosed normal 
motor and sensory conduction.  Amplitude was low for the 
right and left ulnar nerve and right median nerve testing, 
but the examiner concluded that these findings were too 
minimal to be indicative of diffuse neuropathy.

At his March 2007 personal hearing, the veteran testified 
that his hands were basically numb all the time.  His pain 
increased if he put pressure on his wrist.  The veteran was 
no longer able to hold a hand or pencil to write the way he 
was used to writing, and he was no longer able to hold 
anything in one hand.  He testified that his range of motion 
was decreased.

Analysis

In this case, the veteran has manifested no objective symptom 
of carpal tunnel disease in either hand other than decreased 
grip strength.  Tinel's sign is negative bilaterally.  No 
sensory deficits have been found.  No examiner has described 
wasting of any muscle in the right or left hand or wrist.  
Only slight limitation of motion of either wrist has been 
found.  

Objective nerve conduction studies disclosed normal motor and 
sensory conduction.  The exhibitor who conducted December 
2001 VA examination detected a slight tremor in the veteran's 
hands, but no other provider has described such a tremor.  

The veteran's subjective complaints of pain, numbness, and 
tingling are credible.  The veteran's testimony that 
disability of the hands interferes with such activities as 
holding a pan or pencil is credible.  However, the veteran's 
testimony establishes that the veteran must modify how he 
holds a pan or pencil and how he rights, but he is carpal 
tunnel syndrome does not preclude him from writing.  The 
veteran's statements and testimony are consistent with the 
conclusion of the examiner who conducted the April 2006 
examination.  That examiner concluded that pain was the 
primary effect of the veteran's bilateral corporal tunnel 
syndrome on his activities of daily living and his 
occupational activities.  This conclusion is well-supported 
by that record.  

Where subjective complaints are the only manifestations of 
mild incomplete paralysis, and evaluation in excess of 10 
percent is not warranted.  In this case, objective loss of 
grip strength has been noted, in addition to the veteran's 
subjective complaints.  The Board concludes advanced the 
objective finding of loss of grip strength does not warrant a 
determination that the veteran's symptoms approximate 
moderate incomplete paralysis, so as to warrant a rating of 
30 percent.  Rather, the Board finds that the veteran's 
subjective and objective complaints are encompassed within 
the evaluation for mild incomplete paralysis and left 
(nondominant) wrists.

The preponderance of the evidence is against a finding that 
the veteran's carpal tunnel syndrome meets or approximates 
the criteria for an evaluation in excess of 10 percent for 
either upper extremity. The statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable evaluation.  The claims for an increased 
evaluation in excess of 10 percent for carpal tunnel 
syndrome, right wrist or for an increased evaluation in 
excess of 10 percent for carpal tunnel syndrome, left wrist, 
are denied.


ORDER

The appeal for an increased evaluation in excess of 10 
percent for degenerative joint disease, left knee, under 
38 C.F.R. § 4.71a, DC 5003, is denied, but a separate, 
compensable, 10 percent evaluation under DC 5261 for 
limitation of extension, is granted, subject to law and 
regulations regarding the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

The appeal for an increased (compensable) evaluation for 
arthritis, right wrist, is denied.

The appeal for an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, right wrist, is denied.

The appeal for an increased evaluation in excess of 10 
percent for carpal tunnel syndrome, left wrist, is denied.





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


